UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-562



In Re: MELVIN ABDULLAH EL-AMIN,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                   (CA-98-889-CCB, CA-98-214-CCB)


Submitted:   November 5, 1998            Decided:   November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Melvin Abdullah El-Amin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Abdullah El-Amin has filed a petition for mandamus in

this court seeking the district court to vacate its prior orders

dismissing his actions on the grounds of judicial bias and conflict

of interest. Although mandamus is a proper avenue to seek judicial

recusal, recusal is not warranted in this case because petitioner

has failed to allege extrajudicial bias. See In re Beard, 811 F.2d

818, 826-27 (4th Cir. 1987). Accordingly, we deny the petition for

the writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2